Parol evidence was admissible to establish the contract about the barn, although there was a written lease, because the two contracts were separate and distinct, and we are of opinion there was circumstantial evidence of authority on the part of Wall to make the contract.
The damages claimed are difficult of admeasurement, but not more so than those allowed in Spencer v. Hamilton, 113 N.C. 49, in which a counterclaim, alleging loss of crops by reason of a breach of contract to do certain ditching, was sustained.
No error.